DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-4, 7-12, 15-16, is/are rejected under 35 U.S.C. 103 as being unpatentable over MOON et al (US 20210099341) in view of TALEBI (TALEBI FARD et al US 2022/0046731) 
Regarding claim 1, 9, MOON et al (US 20210099341) discloses traffic transmission method/network entity of a 5G system operating as a Time Sensitive Network (TSN) bridge (MOON: Fig. 5, ¶75-76, TSN bridge), the traffic transmission method comprising:
receiving, by a User Plane Function (UPF), a traffic information from a Session Management Function (SMF) (MOON: Fig. 9, Fig. 13, ¶108, UPF receives information regarding the traffic in terms of port configuration update in an N4 message)
determining, by the UPF, whether a Time Sensitive Communication (TSC) traffic incoming the TSN bridge is a UE-UE TSC traffic based on the traffic information (MOON: Fig. 9, Fig. 13, ¶107-108, ¶122, based on the updated port configuration information, it is determined by the UPF which is the slave port and which is the master port i.e. the UE1, UE2 and TSN bridge are going to be communicating the traffic between the UE1 and UE2 and that the UPF is communicating PDU session traffic to the UE1 and UE2); and
when it is determined that the TSC traffic incoming the TSN bridge is the UE-UE TSC traffic, performing, by the UPF, local switching between Protocol Data Unit (PDU) sessions for transmitting UE-UE TSC traffic (MOON: Fig. 8-Fig. 9 and Fig. 17, ¶122-123, ¶126-127, the UPF performs local switching between the PDU sessions for transmitting data bursts of the TSC traffic from the UE1 to UE2 and UE2 to UE1; this is performed when UPF determining scheduling information).
MOON remains silent regarding the traffic information being traffic transmission type information.
However, TALEBI (TALEBI FARD et al US 2022/0046731) discloses the traffic information being traffic transmission type information (TALEBI: ¶313-314, ¶328, ¶282,  the UPF receives traffic transmission type information in the form of packet detection rules and session type).
A person of ordinary skill in the art working with the invention of MOON would have been motivated to use the teachings of TALEBI as it provides a way to improve control information transmission to the UPF by using a SRP session establishment. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify invention of MOON with teachings of TALEBI in order to enhance control of UPF.

Regarding claim 2, 10, MOON modified by TALEBI discloses traffic transmission method/network entity of claim 1/9, wherein the performing the local switching comprises:
determining, by the UPF, UE-UE transmission of the TSC traffic using a Packet Detection Rule (PDR)/Forwarding Action Rule (FAR) (TALEBI: ¶313, packet detection rules are used by the UPF in order to perform routing/switching traffic between the end stations); and  
performing, by the UPF, local switching between PDU sessions for UE-UE transmission of the TSC traffic using a PDR/FAR information of the PDU session (TALEBI: ¶313, packet detection rules are used by the UPF in order to perform routing/switching traffic between the end stations; MOON: Fig. 8-Fig. 9 and Fig. 17, ¶122-123, ¶126-127, the UPF performs local switching between the PDU sessions for transmitting data bursts of the TSC traffic from the UE1 to UE2 and UE2 to UE1;).

Regarding claim 3, 11, MOON modified by TALEBI discloses traffic transmission method/network entity of claim 1/9, wherein the receiving the traffic transmission type information comprises: receiving, by the UPF, the traffic transmission type information from the SMF using an N4 Session Establishment procedure (MOON: ¶126, N4 message; TALEBI: ¶313, N4 Session Establishment procedure carrying the message with PAR and traffic information).

Regarding claim 4, 12, MOON modified by TALEBI discloses traffic transmission method/network entity of claim 1/9, wherein the receiving the traffic transmission type information comprises: receiving, by the UPF, the traffic transmission type information from the SMF using an N4 Session Modification procedure (MOON: ¶126, N4 message; TALEBI: ¶314, N4 Session Modification procedure carrying the message with PAR and traffic information).

Regarding claim 7, 15, MOON modified by TALEBI discloses traffic transmission method/network entity of claim 1/9, wherein the receiving the traffic transmission type information comprises:
receiving, by the UPF, the traffic transmission type information set as a TSC information from the SMF (MOON: ¶126, N4 message; TALEBI: ¶313, N4 Session Establishment request; TSN capability information including the type of session/communication).

Regarding claim 8, 16, MOON modified by TALEBI discloses traffic transmission method/network entity of claim 1/9, wherein the traffic transmission type information comprises:
a predetermined value indicating that the TSC traffic incoming the TSN bridge is the UE-UE TSC traffic (TALEBI: ¶313-316, N4 Session Establishment request; SRP session between two TSN end stations via the TSN bridge; this is indicated by the PDU session type  (equivalent to the predetermined value)).


Claim(s) 5-6, 13-14, is/are rejected under 35 U.S.C. 103 as being unpatentable over MOON modified by TALEBI, as applied to claim 1 above, further in view of ZHU et al (US 2022/0060416)

Regarding claim 5, 13,  MOON modified by TALEBI discloses traffic transmission method/network entity of claim 1/9, wherein the receiving the traffic transmission type information comprises interface information (MOON: Fig. 9, Fig. 13, ¶108, UPF receives information regarding the traffic in terms of port configuration update in an N4 message).
MOON modified by TALEBI remains silent regarding the receiving, by the UPF, the traffic transmission type information set in a Destination Interface field of the FAR from the SMF. 
However, ZHU discloses the receiving, by the UPF, the traffic transmission type information set in a Destination Interface field of the FAR from the SMF (ZHU: ¶20, ¶55, ¶133, destination port is indicated in the forwarding action rule (FAR) from the SMF). 
A person of ordinary skill in the art working with the invention of MOON modified by TALEBI would have been motivated to use the teachings of ZHU as it provides a way to use a well-known technique to include destination port information in the forwarding rule. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify invention of MOON modified by TALEBI with teachings of ZHU in order to improve simplicity of implementation by using well-known technique.
Regarding claim 6,14, MOON modified by TALEBI discloses traffic transmission method/network entity of claim 1/9, wherein the receiving the traffic transmission type information comprises interface information (MOON: Fig. 9, Fig. 13, ¶108, UPF receives information regarding the traffic in terms of port configuration update in an N4 message).
MOON modified by TALEBI remains silent regarding the receiving, by the UPF, the traffic transmission type information set is in a Source Interface field of the PDR from the SMF.
However, ZHU discloses the receiving, by the UPF, the traffic transmission type information set is in a Source Interface field of the PDR from the SMF (ZHU: ¶20, ¶55, ¶133, source port is indicated in the packet detecting rule (PDR) from the SMF). 
A person of ordinary skill in the art working with the invention of MOON modified by TALEBI would have been motivated to use the teachings of ZHU as it provides a way to use a well-known technique to include destination port information in the forwarding rule. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify invention of MOON modified by TALEBI with teachings of ZHU in order to improve simplicity of implementation by using well-known technique.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMER S MIAN whose telephone number is (571)270-7524. The examiner can normally be reached M,Th: 10a-9p, Tu,W:930a-530p, F:930a-1130a.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy D Vu can be reached on 571-272-3155. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

OMER S. MIAN
Primary Examiner
Art Unit 2461



/OMER S MIAN/           Primary Examiner, Art Unit 2461